Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Response
The response filed August 27, 2021 has been entered.
Applicant’s arguments have been fully considered, and are persuasive.  The rejections under 35 U.S.C. § 103 are therefore withdrawn.
All rejections having been withdrawn, this application is now in condition for allowance.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 “Multiple-View Object Tracking Using Metadata” by Paek et al. teaches a method of tracking a moving object with a multiple camera tracking system using metadata.
 	 “A Cooperative Multi-Camera System for Tracking a Fast Moving Object” by You et al. teaches a multi-camera system for tracking a fast moving object.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665